Citation Nr: 1717059	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-53 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1946 to April 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that further development is necessary prior to appellate review.

A review of the claims file reveals that the Veteran was not provided a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016), regarding the claim for entitlement to TDIU.  

A January 2016 VA opinion, reflects that the Veteran is functionally impaired by his right knee disability in prolonged standing or walking, bending, crouching, crawling, and kneeling.  The examiner stated the Veteran can 'entertain' light physical and sedentary employment.  The examiner noted the rationale for the restrictions was that the Veteran's right knee total knee replacement, right knee instability, and left knee strain functionally impair the Veteran's ability to perform certain activities.  

Unfortunately, the VA opinion does not adequately address the impact of the service-connected right knee disability on employment.  "Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before." In other words, a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The examiner's description of the Veteran's employability as that the Veteran could 'entertain' light physical and sedentary employment does not clearly address employability relative to the service-connected disability.  It would be more helpful to have a medical opinion which focuses on the service-connected right knee disorders than one which also considers the impact of nonservice-connected disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2. Provide the Veteran with notice pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

3. Thereafter, the electronic claims file should be forwarded to the January 2016 VA examiner for an addendum opinion.  If the examiner who drafted the January 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  After review of the electronic claims file (and, if deemed necessary, following another examination of the Veteran), the examiner should specifically address the impact, if any, of the Veteran's service-connected right knee disorder (residuals of right total knee replacement, and surgical scars of the right knee) on his ability to obtain or maintain gainful employment.  In rendering this opinion, the examiner should refrain from considering the impact of the Veteran's age and/or any nonservice-connected disability.

4. Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC), and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

